917 So.2d 346 (2005)
A.A. a child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-2696.
District Court of Appeal of Florida, First District.
December 28, 2005.
Nancy A. Daniels, Public Defender and David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General and Sheron Wells, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This is an appeal from a final order adjudicating the Appellant delinquent on a charge of grand theft. The Department of Juvenile Justice recommended that the Appellant be placed in a moderate-risk program, but the trial court rejected the recommendation and placed him in a high-risk residential program. Although we find no error in the trial of the case, we conclude that the court failed to identify a valid basis for disregarding the recommended disposition. See A.C.N. v. State, *347 727 So.2d 368 (Fla. 1st DCA 1999); J.S. v. State, 911 So.2d 1280 (Fla. 1st DCA 2005); N.B. v. State, 911 So.2d 833 (Fla. 1st DCA 2005). Accordingly, we affirm the adjudication of delinquency but reverse the disposition with instructions to place the Appellant in a moderate-risk program.
WEBSTER, PADOVANO and LEWIS, JJ., concur.